DETAILED ACTION
Claims 1-5, 23, 25-26 and 28-29 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues: The Pan reference does not teach wherein the standalone object is an independently implemented object in the user interface application relative to the object to be processed by the kernel. 
Examiner’s Response: The Examiner disagrees and first points Applicant to the cited sections of Pan. Here a master model which is a standalone object is made that is separate from the sub-assemblies that are being processed. By having a master model implemented in the application, the standalone object is taught. The master model is a complete and independent version of the part to be created. (Page 175) When updated, it is modified and is still able to standalone as a complete and independent version of the part to be created. Neither the specification or the claims define a “standalone object”. Therefore a master model, under the broadest reasonable interpretation, is a standalone object that can operate on its own. The claim does not require the exclusions argued by Applicant. By having sub-assemblies that are processed by the kernel outside of the master model, the object being processed by the kernel is met. The CAD systems of Rezayat and the CAD system of Pan use the same STL files for analysis. As they are both performing an analysis using the same program and file type, whether it be a master or subassembly, the analysis of the part would be obvious to one of ordinary skill. Therefore, the claimed limitations are taught by the cited reference.
Thus, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayat USPPN 2015/0142152, in view of Pan et al. “Computer-aided design-while-engineering technology in top-down modeling of mechanical product” (hereinafter “Pan”).

Regarding claim 1, Rezayat teaches A geometric modelling method performed by a data processing system on a geometric model comprising a kernel and associated applications, the method comprising: (Abstract, [0015], [0033], [0047], [0049], [0051], A kernel takes in a model of a 3D design and the user is able to modify and store it before it is printed)

Examiner’s Note: As the reference is taking in a 3D model and modifying it before printing, it is modeling the output of the 3D printer before it is printed.

receiving data for an object to be processed by the kernel; (Abstract, [0033], A product file is received by the 3D printer that includes a CAD kernel)
generating a standalone object for a user interface application of the geometric model and storing the standalone object. (Abstract, [0033], [0047], [0049]-[0051], A solid model is created by the user to meet design requirements and displayed by the user interface, the model is then stored)
wherein the storing the standalone object comprises the user interface application storing the standalone object separately and outside of the kernel. (Figure 2, the product file for the standalone object is store separately and outside the cad kernel)
Examiner’s note: Since the prior art contains two separate storage blocks for the kernel and product file, they are stored separately.
Rezayat does not explicitly teach wherein the standalone object is an independently implemented object in the user interface application relative to the object to be processed by the kernel.
Pan teaches wherein the standalone object is an independently implemented object in the user interface application relative to the object to be processed by the kernel.(Page 152 Right Column First Paragraph, The models are processed by CAD Kernels; Page 154 Left Column First paragraph, Page 157 Right Column, Figure 5, A master model is made that is separate from the sub-assemblies being processed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Rezayat with Pan as the references deal with processing a CAD model with a kernel, in order to implement a system capable of having a standalone object independent to the one processed by the kernel. Pan would modify Rezayat by using a master model and sub-assemblies that are processed by the kernel. The benefit of doing so is the design and analysis models are modified simultaneously and maintained consistently. (Pan Page 154 Left Column First paragraph)

Regarding claim 2, the combination of Rezayat and Pan teaches the limitations of claim 1. Rezayat teaches detecting changes to the object to be processed by the kernel; (Abstract, [0033], [0047], [0049]-[0051], The 3D printer determines the properties and requirements of the material for the print process, and then updates the CAD solid model and stores the modifications)
propagating those changes to the stored standalone object to update the standalone object; and (Abstract, [0033], [0047], [0049]-[0051], The updated model is stored in the product file)
storing the updated standalone object. (Abstract, [0033], [0047], [0049]-[0051], the updated model is stored in the product file)

Regarding claim 4, the combination of Rezayat and Pan teaches the limitations of claim 1. Rezayat teaches receiving an input in a function of the data processing system via the user interface; and, (Abstract, [0028], [0033], [0047], [0049]-[0051], A 3D model is received by the system and displayed on the user interface)
receiving instructions choosing an output format for the function; ([0028]-[0031], [0033], The input file is processed and outputted in a format that can be 3D printed)
wherein the output format comprises one of a facetted output or a classic geometry boundary representation output; ([0028]-[0031], [0033], [0047], [0049]-[0051], a geometric representation output is created and outputted for use in the 3D printer)
processing the input in the function; ([0028]-[0031], [0033], [0047], [0049]-[0051], structural analysis is conducted on the input, and the design is updated to meet the design requirements)
applying the chosen output format to the processed input; and, outputting the processed input in the chosen output format. ([0028]-[0031], [0033], [0047], [0049]-[0051], The input data file is processed and outputted in the chosen file format to be 3D printed)

10.	Regarding claim 23, the combination of Rezayat and Pan teaches the limitations of claim 4. Rezayat teaches wherein the received instructions choosing the output format for the function comprises choosing the output format among a plurality of output formats. ([0020], [0028], [0031], [0032], A plurality of output formats are specified based on the processing done to the object)

Claims 3, 5 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayat, in view of Pan, and in further view of Owen et al. “FACET-BASED SURFACES FOR 3D MESH GENERATION” (hereinafter “Owen”)(cited in IDS of 7/24/2020).
Regarding claim 3, the combination of Rezayat and Pan teaches the limitations of claim 1. Rezayat and Pan does not explicitly teach wherein the object to be processed by the kernel comprises one of a mesh or a polyline.
Owen teaches wherein the object to be processed by the kernel comprises one of a mesh or a polyline. (Abstract, Introduction Page 1 Right Column to end of Third full paragraph of Page 2 Left column, The facetted model processed by the kernel is represented by a mesh)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Rezayat and Pan with Owen as the references deal with processing a CAD model, in order to implement a system capable of taking in a legacy file to use in the legacy format or converting it to a facetted mesh. Owen would modify Rezayat and Pan by adding the ability using the kernel to create a facetted mesh from an input file. The benefit of doing so is the facetted representation may conveniently replace an alternative geometry with little to no change to the mesh generation algorithm while enhancing its existing capability. (Owen Page 2 Left Column First full paragraph)

Regarding claim 5, the combination of Rezayat and Pan teaches the limitations of claim 1. Rezayat and Pan does not explicitly teach importing legacy mesh file data into the data processing system; creating a facetted mesh file from the imported data, and storing the facetted mesh file for further processing.
Owen teaches teach importing legacy mesh file data into the data processing system; creating a facetted mesh file from the imported data, and storing the facetted mesh file for further processing. Abstract, Introduction Page 1 Right Column to end of Third full paragraph of Page 2 Left column, Page4 Section 4 First Paragraph, The mesh generation algorithm creates a facetted mesh from a legacy file and then stored with facet entities) 

Regarding claim 25, the combination of Rezayat and Pan teaches the limitations of claim 1. Rezayat and Pan does not explicitly teach wherein the receiving data for the object comprises receiving mesh data for the object comprising a connected collection of facets; and wherein the storing the standalone object comprises storing the mesh data without converting the mesh data into a different data format. 
Owen teaches wherein the receiving data for the object comprises receiving mesh data for the object comprising a connected collection of facets;(Page 2 Section 2.1, Page 3 Section 3, A mesh surface is made by a geometric kernel from a facet based surface)
and wherein the storing the standalone object comprises storing the mesh data without converting the mesh data into a different data format. (Page 1 Right Column, In some cases a legacy FEA mesh is the only geometric representation of the mesh available, so the file is not converted)

Regarding claim 26, the combination of Rezayat and Pan teaches the limitations of claim 1. Rezayat and Pan does not explicitly teach wherein the receiving data for the object comprises receiving second mesh data for the object comprising a connected collection of facets; and wherein the storing the standalone object comprises replacing the mesh data with the second mesh data, without converting the second mesh data into a different data format.
Owen teaches wherein the receiving data for the object comprises receiving second mesh data for the object comprising a connected collection of facets; and (Page 1 Right Column, Page 2 Section 2.1, Page 3 Section 3, A mesh surface is made by a geometric kernel from files containing a facet based surface)
wherein the storing the standalone object comprises replacing the mesh data with the second mesh data, without converting the second mesh data into a different data format. (Page 1 Right Column, In some cases a legacy FEA mesh is the only geometric representation of the mesh available, so the file is not converted)

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rezayat, in view of Pan, and in further view of Hamri et al. “Interfacing product views through a 1nixed shape representation. Part 1: Data structures and operators” (hereinafter “Hamri”)(cited in IDS of 11/22/2021).
Regarding claim 28, the combination of Rezayat and Pan teaches the limitations of claim 1. Rezayat and Pan does not explicitly teach wherein the user interface application comprises history-based modelling functions that allow mixtures of faceted and curved-surface models as their inputs.
Hamri teaches wherein the user interface application comprises history-based modelling functions that allow mixtures of faceted and curved-surface models as their inputs. (Figures 4, 9, 10, Page 72 Right Column, Page 75 Right Column, Page 77 Section 4, Page 78 Right Column, History trees of models are used in the NURBS system that allows for a polyedge model that is a mixture of facted (polyhedrons) and curved models that are an input to create the polyedge model.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Rezayat and Pan with Hamri as the references deal with processing a CAD model, in order to implement a system capable using history trees and creating a model from faceted and curved models. Hamri would modify Rezayat and Pan by adding the ability to create a polyedge (faceted and curved) model from models in a history tree. The benefit of doing so is the model enable the explicit and intrinsic description of the concepts needed to efficiently transform shapes between product views. (Hamri Abstract and Conclusion)

Regarding claim 29, the combination of Rezayat, Pan and Hamri teaches the limitations of claim 28. Rezayat and Pan does not explicitly teach wherein the user interface application enables an associative conversion between both of the faceted and curved-surface models. 
Hamri teaches wherein the user interface application enables an associative conversion between both of the faceted and curved-surface models. (Figures 4, 7, 9, 10, Page 72 Right Column, Page 75 Right Column, Page 76 Right Column Last Paragraph, Page 77 Section 4, Page 78 Right Column, the NURBS system allow conversion from one model to another, from faceted and curved models)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al. USPPN 2010/0305906: Also teaches the blending of faces of curves to make a more accurate cad model. This operation is done with the blending of one or more faces.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147